Date February 3, 2017 Maryse Mills-Apenteng Special Counsel Office of Information Technologies and Services Re: OS Support, Inc. Registration Statement on Form S-1 Filed December 21, 2016 File No. 333-215217 In response to your letter dated January 17, 2017, the following information, corresponding sequentially to the paragraphs in your letter, is hereby submitted on behalf of OS Support, Inc. (the “Company”). Amendment No. 1 to the Form S-1 is being filed concurrently with this letter. The Company has made certain changes in the Form S-1 filing in response to the Staff’s comments. For your convenience, we have reproduced below the comments contained in the Staff’s January 17, 2017 letter in italicized text immediately before our response. General 1.
